DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/309,296, filed on June 19, 2014.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a processing unit for receiving and processing the eye image from the image sensing unit to recognize the iris image” in claim 1; and
“a processing unit for receiving and processing the eye image from the image sensing unit to recognize the iris image so as to obtain a movement direction of the eye” in claims 9 and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 13, the claim defines reference planes, however it does not impose any functional or structural limitations to the device.  Therefore, claim 13 fails to further limit the apparatus of claim 12.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinard et al. US Patent 4,145,122, of record, in view of Torch US Patent Application Publication 2001/0028309 and in further view of Young et al. “Specialised Hough Transform and Active Contour Methods for Real-Time Eye Tracking” July 1995, of record, and Xie et al. “Gaze Direction Estimation Based on Natural Head Movements” IEEE Computer Society Fourth International Conference on Image and Graphics, pp672-677, 2007, of record.

Regarding claim 1 Rinard discloses an eye tracking apparatus (title, for example figures 1-2) for determining an movement of an iris of an eye (title monitoring the position of the eye includes the movement of the iris) comprising:  a carrier (e.g. eyeglasses 10); a light source (e.g. source 24) disposed on the carrier (column 3 lines 29-31 “the LED is fastened to the nosepiece 14 of the eyeglass frame 12”) for emitting a light beam (e.g. beams 34 & 34R) to the eye (e.g. eye 28); and an image sensing unit (e.g. detector 26) disposed on the carrier (column 3 lines 31-33) that collects an eye image data (abstract “virtual image”) for capturing an eye image comprising a corneal image (column 4 lines 9-13) by receiving the light beam reflected from the eye (e.g. beams 42 & 42R); wherein the eye is divided by a transverse plane and a longitudinal reference plane perpendicular to the transverse plane, both the transverse plane and the longitudinal reference plane pass through a center of the eye, the transverse plane is a horizontal reference plane; wherein the light source (e.g. 24) and the image sensing unit (e.g. 26) are fastened ahead of the eye (e.g. 28) by the carrier (e.g. 10), and arranged at two different sides of the longitudinal reference plane (see figures 1 & 2); wherein the light source (e.g. 24) and the image sensing unit (e.g. 26) are both located below the transverse plane (see figures 1) or both located above the transverse plane. 
Rinard does not disclose wherein a first optical axis of the light source and a second optical axis of the image sensing unit jointly determine a plane that is inclined relative to the transverse plane; the eye image comprises iris image and a processing unit wherein the processing unit analyzes the eye image data by using a contour matching to determine a relative distance between an outer edge of the iris and an orbit of the eye.
Regarding a first optical axis of the light source and a second optical axis of the image sensing unit jointly determine a plane that is inclined relative to the transverse plane – Torch teaches an apparatus for tracking eye movement (abstract, e.g. figures 10C-D) including a carrier (abstract “frame that is worn on a person’s head” e.g. frame 522) a light source disposed on the carrier for emitting a light beam to the eye (abstract “emitters on the frame for directing light towards the person's eye” e.g. emitter 532); a sensing unit disposed on the carrier for receiving the light beam reflected from the eye (abstract “sensors on the frame for detecting light from the array of emitters… sensors detect light that is reflected off … of the eye” e.g. sensors 533); and a processing unit (e.g. CPU 540) for receiving and processing data from the image sensing unit (inter alia  paragraph [0100] “CPU 540 … for processing the light intensity signals produced by the sensors 532”) and further teaches a first optical axis of the light source (e.g. light beam from emitter 340b1) and a second optical axis of the image sensing unit (e.g. light ray 350 scattered by the eye reflected back to the top 533) jointly determine a plane that is inclined relative to the transverse plane (see figures 10C-D and annotated figure 1 below) for the purpose of locating the components of the apparatus in a location that generally minimize interference with the user's vision and/or normal use of the device (paragraph [0108]).   Therefore, it would be routine for a person of ordinary skill in the art before the effective filing date of the claimed invention for light source and sensing unit in the device as disclosed by Rinard to be arranged a first optical axis of the light source and a second optical axis of the image sensing unit jointly determine a plane that is inclined relative to the transverse plane as taught by Torch for the purpose of locating the components of the apparatus in a location that generally minimize interference with the user's vision and/or normal use of the device.
Torch does not teach the eye image comprises iris image and a processing unit wherein the processing unit analyzes the eye image data by using a contour matching to determine a relative distance between an outer edge of the iris and an orbit of the eye.
Young teaches using a head-mounted camera (abstract, see figure 2) that collects eye image data (page 7 last paragraph) to view the eye and orbit (see figure 1) and to identify and locate features such as outlines of the iris and pupil in the resulting image (page 2 2nd paragraph) that uses contour matching (title and the active contour method section stating on page 11) where the images are processed by a processor (page 16 line 10-15 “using a single processor”) for the purpose of having high performance in speed, reliability and accuracy (abstract).  This would be applying a known technique to a known device to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143. Therefore, it would be routine for a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Rinard as modified by Torch to capture an eye image comprising an iris image and analyzing the eye image data by using a contour matching to determine the iris position from eye image data, such as the iris outline, as taught by Young for the purpose of having high performance in speed, reliability and accuracy and since this would be applying a known technique to a known device to yield predictable results.
Young does not specifically teach determine a relative distance between the iris and an orbit of the eye.  
Xie teaches a method for gaze direction detection (title e.g. figure 1) that uses images from a camera (page 676 1st column 1st paragraph e.g. figure 7(a)) where the iris is recognized and the gaze is calculated by comparing to the relative position of the corn of the eye, i.e. orbit2 of the eye (abstract and page 674 1st column 1st full paragraph and page 673 introductory paragraph to section 2, particularly “orientation of eyes within their sockets … calculate the gaze direction from the relative positions of the iris and the inner eye corner” and “process indicates that human visual line-of-sight consists of head pose and eye orientation within their sockets”) for the purpose of calculating the gaze direction from the relative positions of the iris and the inner eye corner (abstract) with a high accuracy (conclusion).  This would be applying a known technique to a known device to yield predictable results, KSR.  Therefore, it would be routine for a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Rinard as modified by Torch and Young to determine a relative distance between an outer edge of the iris and an orbit of the eye as taught by Xie for the purpose of calculating the gaze direction from the relative positions of the iris and the inner eye corner with a high accuracy and since this would be applying a known technique to a known device to yield predictable results.




[AltContent: connector][AltContent: textbox (light to sensor)][AltContent: textbox (light from source)][AltContent: textbox (transverse plane)]
    PNG
    media_image1.png
    653
    654
    media_image1.png
    Greyscale

(b)
Figure 1 Annotated Torch figure 10D. 


Regarding claim 2 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the first angle 1 and the second angle 2 are both less than 90° (see annotated figure 2 below. It is noted that the reference line in the annotated figure does not pass through the center of the eye as required for the longitudinal reference plane, however the reference line is parallel to the longitudinal reference plane and therefore the angles are the same due to geometric laws.)  Rinard does not disclose and Torch, Young and Xie do not teach 1 ≥ 2.  It is noted that there are a finite number of identified, predictable potential solutions to position the source and the sensor, i.e. 1=2 or1>2 or 1<2.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have light source and sensing units as disclosed by Rinard as modified by Torch, Young and Xie to be arranged such that1>2 since there are a limited number of arrangements and one of ordinary skill in the art would have recognized that the results were predictable.

    PNG
    media_image2.png
    3299
    2550
    media_image2.png
    Greyscale

Figure 2.  Annotated version of Rinard figure 2


Regarding claim 3 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 2, as set forth above.  Rinard further discloses wherein the first angle 1 satisfies the mathematic relationship: 0° < 1 ≤ 70° (1 ≈ 45°, see annotated figure 2 above), and the second angle 2 satisfies the mathematic relationship: 0° < 2 ≤ 70° (2 ≈ 50°, see annotated figure 2 above).
Regarding claim 4 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the longitudinal reference plane and a first optical axis of the light source form a first angle 1; the longitudinal reference plane and a second optical axis of the imaging sensing unit form a second angle 2; and the first angle 1 and the second angle 2 satisfy the mathematic relationship: 1 = 2±20° (annotated figure 2 measured results show that value of 2 is within a 20° range of the value of 1, satisfying the mathematic relationship).
Regarding claim 5 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the light beam is invisible light (e.g. source 24 is an IR LED, column 3 lines 23-24, the examiner notes IR light is invisible).
Regarding claim 6 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the light source is an infrared light emitting diode (e.g. source 24 is an IR LED, column 3 lines 23-24).
Regarding claim 7 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the processing unit is a digital signal processor (inherent since column 5 lines 15-27 particularly noting that the output is “digital addresses”).
Regarding claim 8 Rinard as modified by Torch, Young and Xie discloses the image capture module according to claim 1, as set forth above.  Rinard further discloses wherein the carrier is an eyeglasses frame (e.g. eyeglasses 10).
Regarding claim 9 the limitations of claim 9 are contained in the limitations of claim 1 and claim 9 is rejected for the same reasons set forth above.
Regarding claims 10-11, the limitations of claims 10-11 are the same as the limitations of claims 2-3, respectively, and claims 10-11 are rejected for the same reasons.  
Regarding claims 12-15 the limitations of claims 12-15 are contained in the limitations of claim 8, with the further limitation that the pair of frames and at least one temple connected to the pair of frames.  Rinard further discloses temples attached to the frames (see figure 1 bows 18).  The other limitations in claims 12-15 are rejected for the same reasons set forth above.
 Regarding claims 16-20, the limitations of claims 16-20 are the same as the limitations of claims 2-4 and 6-7, respectively, and claims 16-20 are rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caraffi et al. US Patent Application Publication 2016/0270655, in regards to a similar eye tracking apparatus with the plane defined by the first and second optical axis to be parallel to the transverse plane.
Wikipedia webpage “Orbit (anatomy)” archived 2013, in evidence of terms, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            July 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that figure 10D has an obvious drafting error showing the arrow head of beam 340b pointing in the wrong direction.  Applicant clearly defines 340 as light from the emitter directed towards the eye, see inter alia paragraph [0070].  
        2 It is noted that the orbit of an eye is the eye socket in the skull and can imply the contents of the eye socket as evidenced by Wikipedia page “Orbit (anatomy)” archived 2013.  Thus, the orbit comprises the corner of the eye.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.